Title: General Orders, 7 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday. May 7. 82.
                            Parole
                            C.Signs.
                        
                        The different Brigades and Corps composing the Army in the Highlands and New Jersey, will be Inspected and
                            Mustered on the following days viz. The New Jersey Brigades on the 10th the York on the 12. The first Massachusetts
                            Brigade on the 18th the 2d Brigade and Cranes Regiment of Artillery on the 19th, and the 3 Massachusetts Brigade on the
                            20th—The 10th Massachusetts regiment on the 21st—The first Connecticut Brigade on the 22d, The 2d Connecticut Brigade on
                            the 23d and the Commander in Chiefs Guards on the 24th Instant.
                        The several Corps are to be excused duty on the days they are Mustered, if the nature of the service they are
                            employed on will possibly admit of it. 
                        The Artificers and the Water Guard under Captain Pray are to be allowed one ration and a half ⅌ day when
                            Actually employed.
                    